Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HOK CHIN, ET AL.

 

Plaintiffs,
18-cev-10734 (JGK)
- against -
MEMORANDUM OPINION
UNITED RESTAURANT GROUP, INC., ET AND ORDER
AL.,
Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiffs, Hok Chin, Hao Li, Filadelfo Herrera, Aiqing
Li, and Lianbo Li, bring this action against the defendants, a
restaurant holding company, restaurants, and purported owners
and corporate officers of the restaurants. The plaintiffs
allege claims under the Fair Labor Standards Act (“FLSA”), 29
U.S.C. §§ 201 et seq., and New York Labor Law (“NYLL”) $§ 191 et
seq., for unpaid overtime pay, spread-of-hours pay, liquidated
damages, statutory damages, prejudgment interest, and attorney’s
fees and costs. The plaintiffs move for summary judgment
against all defendants pursuant to Federal Rule of Civil
Procedure 56. Only two defendants have opposed the motion for
summary judgment, Qifan Li and Qifan, LLC (the “Oifan
Defendants”). For the reasons that follow, the plaintiffs’
motion is denied as to the Qifan Defendants and granted as to

all other defendants.

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 2 of 29

I,

The following facts are taken from the Local Civil Rule
56.1 Statements submitted by the plaintiffs and the Qifan
Defendants, and the plaintiffs’ declaration and exhibits.
Unless otherwise noted, the following facts are undisputed.?

The plaintiffs, Hok Chin, Hao Li, Filadeifo Herrera, Aiqing
Li, and Jianbo Li, bring this action against defendants United
Restaurant Group, Inc. (“URGI”); R & M Century, Inc., doing
business as Shanghai Cuisine; Dumpling 516 Hudson NY, Inc.,
doing business as Benedicts; Kin Asian Bistro Inc., doing
business as Carma East; Bada Garden LLC, doing business as Carma
Asian Tapas and Lumos West; Dumpling 2 Avenue Inc., doing
business as Lumos Kitchen and Hot Pot Central; Christian Vega;
Christina Cherniawsky; Chen Wen Ho, also known as Jonathan Ho;
Qifan, LLC, doing business as Lumos; and Qifan Li. The case has
been dismissed against Sergei Bezrukov pursuant to Federal Rule

Civil Procedure 41(a)} (1) (A} (i). ECF. No. 119.

 

1 Apart from the Qifan Defendants, the remaining defendants have not submitted
a Local Civil Rule 56.1 Statement. “A district court has broad discretion to
determine whether to overlook a party’s failure” to file a Local Rule 56.1
Statement and is “not required to consider what the parties fail to point out
in their Local Rule 56.1 [S]tatements.” Holtz v. Rockefeller & Co., 258 F.3d
62, 73 (2d Cir. 2001). Nonetheless, the Court in its discretion will

“conduct an assiduous review of the record even where one of the parties has
failed to file such a statement.” Id. Moreover, the Court must assure

itself that any statements in a Rule 56.1 Statement are supported by the
record. Id. at 74.

 

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 3 of 29

A. Defendants

URGI is a restaurant holding company operating multiple
restaurants in New York City, including R & M Century, Inc.,
doing business as Shanghai Cuisine; Dumpling 516 Hudson NY,
Inc., doing business as Benedicts; Kin Asian Bistro Inc., doing
business as Carma Bast; Bada Garden LLC, doing business as Carma
Asian Tapas and Lumos West; and Dumpling 2 Avenue Inc., doing
business as Lumos Kitchen and Hot Pot Central. Plaintiffs’ Local
Civil Rule 56.1 Statement (“Pls.’ 56.1 Stmt.”%}) WW 12, 22.

URGI’s subsidiaries are restaurants at which the plaintiffs
worked. The plaintiffs assert that URGI also owned and operated
Qifan, LLC, but the Qifan Defendants assert that Qifan, LLC was
owned by Qifan Li and Christian Vega, not URGI. Id.; Qifan Li
and Qifan, LLC Local Civil Rule 56.1 Stmt. (“Oifan Defs.’ 56.1
Stmt.”) © 22.

Christian A. Vega is the “principal and majority
shareholder” of URGI. Pls.’ 56.1 Stmt. @ 23. Vega interviewed,
hired, fired, and transferred employees of URGI and exercised
control over URGI’s payroll. Id. 41 24-26. Vega participated
in “partners’ meetings” for URGI. Id. @ 27.

Christina Cherniawsky is a shareholder in charge of Human
Resources for URGI. Id. @ 45. Cherniawsky had the authority to
interview, hire, and fire employees. Id. 7 46. Cherniawsky

participated in “partners’ meetings” for URGI. Id. @ 47.

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 4 of 29

Chen Wen Ho, also known as Jonathan Ho, is a “principal and
shareholder” of URGI. Id. 7 36. Ho had authority to interview,
hire, fire, and transfer employees, Id. WI 37-38. Ho
participated in “partners’ meetings” for URGI. Id. f 39. Ho is
listed as the principal on liquor licenses for several
restaurants owned by URGI. Id. FI 40-44.

Qifan Li is the Chief Operating Officer and a shareholder
of URGI. Id. 7 29. Qifan Li interviewed candidates for
employment and the plaintiffs allege that Qifan Li had authority
to hire, fire, and transfer employees. Id. WI 30, 33. The
Qifan Defendants assert that hiring, firing, and transfer
decisions were made only by consensus among several individuals.
Qifan Defs.’ 56.1 Stmt. 71 30, 33. The plaintiffs assert that
OQifan Li decided or approved employee wages, distributed payroll
checks, and was the signatory on the company bank account, but
the Qifan Defendants assert decisions about wages were made by
the Human Resources department of URGI. Pls.’ 56.1 Stmt. @@ 31;
Oifan Defs.’ 56.1 Stmt. 7 31. Qifan Li was also aware of daily
work schedules, employee names, rates of pay, and employee
names. Pls.’ 56.1 Stmt. 7 32. In addition, Qifan Li
participated in “partners’ meetings” for URGI. Id. 9 34. Qifan
Li is listed as the principal of Qifan, LLC, doing business as

Lumos, on its liquor license. Id. @ 35.

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 5 of 29

B. Plaintiffs

Hok Chin worked for URGI as a corporate chef overseeing all
of URGI’s restaurants. Id. @ 48. The piaintiffs assert that
Qifan Li interviewed Chen for the job, and Chen reported to
Qifan Li on a daily basis, which the Qifan Defendants dispute.
Id. @ 49; Qifan Defs.’ 56.1 Stmt. 9 49. Chin typically worked
from 10:00 a.m. to 10:00 p.m. daily with a break from 3:00 p.m.
to 5:00 p.m., and he made $115,000 per year. Pils.’ 56.1 Stmt.
qq 50-51. Chin was paid bi-weekly, initially from Vega’s
personal checks, and then by checks from URGI. Jd, 7 51. The
plaintiffs assert that the defendants did not require Chin to
log his hours, and that the defendants did not provide him a
Wage Notice or Wage Statements. Id. 4 52. The Qifan Defendants
allege that all employees were provided a Wage Notice and Wage
Statements, and that all employees were required to log time
every day with a system called TOAST. Qifan Defs.’ 56.1 Stmt.
q 52. However, the defendants have not produced time records
disputing Chin’s recollection of his hours. Chin has not
received his wages from August 6, 2018 until the end of his
employment on August 31, 2018. Pls.’ 56.1 Stmt. 7 53.

Filadelfo Herrera was employed by the defendants as a line
cook from about January 20, 2018 until about August 15, 2018.
Id. 41 54. From the beginning of his employment until about June

2018, Herrera worked at Benedicts for six days per week,

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 6 of 29

typically 48 hours per week, and he was paid a fixed salary of
$800 per week. Id. @U 55-56. He was originally paid in cash
and then later in payroll checks from URGI. Id. 9 56. He was
never paid overtime. Id. Herrera’s payroll check dated May 16,
2018 bounced and Herrera needed to pay a bank fee, but the
defendants never reimbursed him for that fee. Id. @ 57. From
about June 2018 to about July 2018, Herrera worked at Shanghai
Cuisine, for which he was paid $800 per week but did not receive
overtime pay. Id. @ 58. At Shanghai Cuisine, Herrera worked
about 8 hours per day, six days per week, Id. {1 59. From about
July 2018 to about August 15, 2018, Herrera worked at Lumos
Kitchen. Id. §@ 60. At Lumos Kitchen, Herrera worked six days a
week, for about 48 hours a week, with a fixed salary of $800 per
week, but Herrera was never paid overtime. Id. Wf 60-61. The
plaintiffs assert that the defendants did not require Herrera to
log his hours, and that the defendants did not provide him with
a Wage Notice or Wage Statements. Id. { 63. The Qifan
Defendants allege that all employees were provided a Wage Notice
and Wage Statements, and that all employees were required to log
time every day with a system called TOAST. Qifan Defs.’ 56.1
Stmt. § 63. However, the defendants have not produced time
records disputing Herrera’s recollection of his hours. The
defendants have not paid Herrera for his final week of work.

Pls.’ 56.1 Stmt. @ 64.

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 7 of 29

Hao Li worked as an assistant for the defendants and worked
at several of URGI’s restaurants. Id. 991 65-67. She was paid
bi-weekly at a rate of $43,200 per year, and her payment was
from URGI, with checks signed by Vega. Id. 9 65. Hao Li worked
seven days a week, typically about 66 hours, including at~home
work, but the defendants did not pay her overtime. Id. 7 69.
Hao Li sometimes needed to replenish the defendants’ cash
registers with her own cash, and the defendants still owe her
$202.97 for such payments. Id. @ 68. Hao Li never received her
last payment for the period from August 7, 2018 to August 20,
2018. Id. @ 71. The plaintiffs assert that the defendants did
not require Hao Li to track her hours, and that the defendants
did not provide Hao Li with a Wage Notice or Wage Statements.
Id. € 70. The Qifan Defendants allege that all employees were
provided a Wage Notice and Wage Statements, and that all
employees were required to log time every day with a system
called TOAST. Qifan Defs.’ 56.1 Stmt. 7 70. However, the
defendants have not produced time records disputing Hao Li’s
recollection of her hours.

Aigqing Li worked as a pastry preparer for the defendants
from about September 30, 2016 until about August 22, 2018. Pls.
56.1 Stmt. 7 72. From about September 30, 2016 until about
April 2018, Aiqing Li worked at Carma East for six days per week

for about 48 hours per week. Id. @ 73. During this time,

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 8 of 29

Aiging Li was paid $3,500 per month, paid twice per month, but
she was never paid overtime. Id. 7 74. From about April 2018
to about August 22, 2018, Aiqing Li worked at Lumos Kitchen for
six days per week for about 48 hours per week. Id. @ 75.

During this time, Aiqing Li was paid $1,596 on a bi-weekly
basis, but she was never paid overtime. Id. 7 76, The
plaintiffs assert that the defendants did not require Aiging Li
to log her time, and that the defendants did not provide her a
Wage Notice or Wage Statements. Id. 7 79. The Qifan Defendants
allege that all employees were provided a Wage Notice and Wage
Statements, and that all employees were required to log time
every day with a system called TOAST. Qifan Defs.” 56.1 Stmt.

] 79. However, the defendants have not produced time records
disputing Aiging Li’s recollection of her hours. The defendants
have not provided Aiqing Li her wages for the last two weeks of
her employment, totaling $1,596, and they also did not provide
her with a payroll check from August 2018 for $680. Pls.’ 56.1
Stmt. GT 80.

Jianbo Li worked for defendants from about March 1, 2014 to
about August 29, 2018 as a cook at Lumos Kitchen, The Gentry,
and Shanghai Cuisine. Id. @ 81. From about March 1, 2014 to
about March 27, 2018, Jianbo Li worked for about 6 days per week
averaging 30 hours per week for the first couple of months, and

then for about 36 hours per week thereafter. Id. { 82. After

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 9 of 29

September 30, 2016, Jianbo Li began working about 65 hours per
week. Id. During his first year employed by the defendants,
Jianbo Li was paid $3,000 per month, which increased to $3,400
per month during his second year of employment. Id. Wl 84-85.
From about May 2017 onward, the plaintiffs assert, and the Qifan
Defendants dispute without producing evidence, that Jianbo Li
was paid $3,500 per month. Id. @ 86; Qifan Defs.’ 56.1 Stmt.

| 88. From about April 2018 to August 29, 2018, Jianbo Li
worked about 10 hours per day, six days per week. Pls.’ 56.1
Stmt. 71 89. The plaintiffs assert that the defendants did not
require Jianbo Li to track his hours, and that he was not given
overtime or spread-of-hours pay, or provided with a Wage Notice
or Wage Statements. Id. (I 91-92. The Qifan Defendants allege
that all employees were provided a Wage Notice and Wage
Statements, and that all employees were required to log time
every day with a system called TOAST. Qifan Defs.’ 56.1 Stmt.
G 91. However, the defendants have not produced time records
disputing Jianbo Li’s recollection of his hours. Jainbo Li’s
payroll check for the period between July 23, 2018 and August 5,
2018 for $1,200 was returned for insufficient funds, and the
defendants never paid him for that period. Pls.’ 56.1 Stmt.

q 93. Jianbo Li never received a payroll check of $1,200 for

the period between August 6, 2018 and August 19, 2018. Id.

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 10 of 29

q 94. Jianbo Li also never received payment for his employment
period between August 20, 2018 to August 29, 2018. Id. @ 95.
C. Procedural History
The plaintiffs filed the amended complaint on March ll,

2019. ECF No. 78. Defendants Christian Vega, Sergei Bezrukov,
Christina Cherniawsky, Bada Garden, LLC, Dumpling 516 Hudson NY
Inc., Kin Asian Bistro Inc., R & M Century Inc., and URGI filed
an answer on March 26, 2019. ECF No. 80. Qifan Li and Qifan,
LLC moved to dismiss the amended complaint, ECF No. 82, and that
motion was denied in a Memorandum Opinion and Order dated July

9, 2019. Chin v. United Rest. Grp., Inc., No. 18-cv-10734, 2019

 

WL 3003995 (S.D.N.Y. July 9, 2019). The plaintiffs received a
Clerk’s Certificate of Default against defendant Ho on September
27, 2019. ECF No. 111. Dumpling 2 Avenue, Inc. has not
responded to the amended complaint and the plaintiffs have not
sought a Certificate of Default against it. Defendant Bezrukov
was voluntarily dismissed pursuant to Rule 41 (a) (1) (A) (i) on
November 21, 2019. ECF No. 119. The plaintiffs then filed the
present motion for summary judgment against the remaining
defendants on January 31, 2021. ECF No. 136. Only the Qifan

Defendants have responded to the motion,

II.
The standard for granting summary judgment is well

established. “The court shall grant summary judgment if the

10

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 11 of 29

movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed, R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

 

U.S. 317, 322-23 (1986); Gallo v. Prudential Residential Servs.,

 

Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir. 1994).2 “{T]he trial
court’s task at the summary judgment motion stage of the
litigation is carefully limited to discerning whether there are
any genuine issues of material fact to be tried, not to deciding
them. Its duty, in short, is confined at this point to issue-
finding; it does not extend to issue-resolution.” Gallo, 22
F.3d at 1224. The moving party bears the initial burden of
“informing the district court of the basis for its motion” and
identifying the matter that “it believes demonstrate[s] the
absence of a genuine issue of material fact.” Celotex, 477 U.S.
at 323. “Only disputes over facts that might affect the outcome
of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

 

U.S. 242, 248 (1986).
In determining whether summary judgment is appropriate, a
court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec.

 

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

 

2 Unless otherwise noted, this Memorandum Opinion and Order omits all internal
citations, emphasis, omissions, quotation marks, and footnotes in quoted
text.

11

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 12 of 29

(citing United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)
(per curiam)); see also Gallo, 22 F.3d at 1223. Summary
judgment is improper if any evidence in the record from any
source would enable a reasonable inference to be drawn in favor
of the nonmoving party. See Chambers v. TRM Copy Ctrs. Corp.,
43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets its
burden, the nonmoving party must produce evidence in the record
showing the existence of a genuine issue of material fact and
“may not rely simply on conclusory statements or on contentions
that the affidavits supporting the motion are not credible.”
Ying Jing Gan v. City of New York, 996 F.2d 522, 532 (2d Cir.
1993). “Even unopposed motions for summary judgment must fail
where the undisputed facts fail to show that the moving party is
entitled to judgment as a matter of law.” D.H, Blair & Co. Vv.
Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006).

IIL.

The plaintiffs move for summary judgment against all
defendants on the plaintiffs’ claims for failure to pay overtime
pursuant to the FLSA and the NYLL, failure to provide spread-of-
hours pay pursuant to the NYLL, and failure to provide Wage
Notices and Wage Statements pursuant to the NYLL.

A. Liability
The plaintiffs have demonstrated that they are covered

employees under the FLSA, and that, with the exception of Qifan

12

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 13 of 29

Li and Oifan, LLC, the defendants were the plaintiffs’
employers, within the meaning of the FLSA and the NYLL. The
plaintiffs similarly have demonstrated that the defendants, with
the exception of Qifan Li and Qifan, LLC, are liable to the
plaintiffs for unpaid overtime wages, spread-of-hours pay,
liquidated damages, and prejudgment interest.
1. Coverage Under the FLSA

Employees seeking damages pursuant to the FLSA must
demonstrate that they are covered employees under the FLSA.
Because the FLSA was enacted to “correct” and “eliminate”
certain “labor conditions detrimental to the maintenance of the
minimum standard of living necessary for health, efficiency, and
general well-being of workers,” 29 U.S.C. § 202, courts construe
the statute “liberally to apply to the furthest reaches
consistent with congressional direction.” Jacobs v. N.Y.
Foundling Hosp., 577 F.3d 93, 97 n.2 (2d Cir. 2009) (per
curiam). Employees qualify for the FLSA’s protections if:
(1) in any workweek the employee is “engaged in commerce or in
the production of goods for commerce,” 29 U.S.C. § 206
(individual coverage), or (2) the employee “is employed in an
enterprise engaged in commerce or in the production of goods for
commerce,” id. § 207(a) (enterprise coverage).

All employees of a business are covered under an enterprise

theory if the defendant business (1) “has employees engaged in

13

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 14 of 29

commerce or in the production of goods for commerce, or that has
employees handling, selling, or otherwise working on goods or
materials that have been moved in or produced for commerce by
any person”; and (2) “is an enterprise whose annual gross volume
of sales made or business done is not less than $500,000.” Id.
§ 203(s) (1) (A).

In this case, all of the plaintiffs are engaged in commerce
or in the production of goods for commerce because they work in
restaurants, buy, sell, and prepare food. While it is possible
that URGI is an enterprise such that all of URGI’s employees are
covered by the FLSA, the plaintiffs have not pleaded or
presented evidence that URGI’s annual gross volume of sales is
at least $500,000. Therefore, for the purposes of establishing
coverage under the FLSA, the plaintiffs cannot rely on an
enterprise theory of coverage. However, each of the plaintiffs
has established FLSA coverage on an individual theory of
coverage because each plaintiff engages in commerce or in the
production of goods in commerce in their employment by the
defendants. The defendants have not disputed that the
plaintiffs are covered under the FLSA. Accordingly, the
plaintiffs must next show that the defendants were the

plaintiffs’ “employers” pursuant to the FLSA and NYLL.

14

 

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 15 of 29

2. “Employers” Under the FLSA and NYLL
Once FLSA coverage is established, liability under the FLSA
extends to any “employer” that violates a provision of the FLSA

29 U.S.C. § 216(b); see Herman v. RSR Sec. Servs. Ltd., 172 F.3d

 

132, 139 (2d Cir. 1999). NYLL liability likewise extends to
“employers” who violate the requirements of the NYLL.* The FLSA,
and by analogy the NYLL, defines an “employer” as “any person
acting directly or indirectly in the interest of an employer in
relation to an employee.” 29 U.S.C. § 203(d). “An entity
employs an individual under the FLSA if it suffers or permits
that individual to work,” such that “as a matter of economic
reality, the entity functions as the individual’s employer.”

zheng v. Liberty Apparel Co., 355 F.3d 61, 66 (2d Cir. 2003).

 

This is “the broadest definition of employ that has ever been
included in any one act and it encompasses working
relationships, which prior to the FLSA, were not deemed to fall
within an employer-employee category.” Id. at 69. “The
regulations promulgated under the FLSA expressly recognize that
a worker may be employed by more than one entity at the same

time.” Id. at 66. Therefore, an entity that does not formally

 

3 The New York Court of Appeals has not yet answered the question of whether
the test for “employer” status is the same under the FLSA and the NYLL, see
Irizarry v. Catsimatidis, 722 F.3d 99, 117 (2d Cir. 2013), but courts in the
Second Circuit have generally assumed that it is. See Camara _v. Kenner, No.

16-cv-7078, 2018 WL 1596195, at *? (S.D.N.¥. Mar. 29, 2018); Sethi v. Narod,
974 F, Supp. 2d 162, 188-89 (E.D.N.¥. 2013).

15

 

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 16 of 29

employ an individual may nevertheless be subject to joint and
several liability under the FLSA as a “joint employer.” See 29
C.F.R. § 791.2(f) (“For each workweek that a person is a joint
employer of an employee, that joint employer is jointiy and
severally liable with the employer and any other joint employers
for compliance with all of the applicable provisions of the Act,
including the overtime provisions, for all of the hours worked
by the employee in that workweek.”).

The Second Circuit Court of Appeais has described the
question of employment for FLSA purposes as “a flexible concept
to be determined on a case-by-case basis by review of the

totality of the circumstances.” Barfield v. New York City

 

Health & Hosps. Corp., 537 F.3d 132, 141-42 (2d Cir. 2008). To

 

determine whether an entity is an “employer” for purposes of the
FLSA and NYLL, courts in this circuit have relied on “a

‘ff

nonexclusive and overlapping set of factors,” in which courts
are directed: “(1) to examine the degree of formal control
exercised over a worker; (2) to distinguish between independent
contractors and employees; and (3) to assess whether an entity

that lacked formal control nevertheless exercised functional

control over a worker.” Id. at 143; see also Irizarry v.

 

Catsimatidis, 722 F.3d 99, 105 (2d Cir. 2013). Therefore, an

employment relationship may arise as a result of formal or

16

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 17 of 29

functional control exercised over a worker. Barfieid, 537 F.3d
at 142-3.

The plaintiffs make two arguments as to why all of the
defendants should be considered the plaintiffs’ employers. The
plaintiffs first assert that under the totality of the
circumstances, the defendants are joint employers of the
plaintiffs because the determination of whether an employer-
employee relationship exists for purposes of the FLSA should be
grounded in “economic reality rather than technical concepts.”
Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33 (1961).

The plaintiffs next assert that the defendants constituted
a single integrated enterprise such that each defendant can be
considered a joint employer of each of the plaintiffs. The
single integrated enterprise rule holds multiple legally
distinct entities liable as a single employer when the entities
are a single integrated enterprise, as in the case of “parent
and wholly-owned subsidiary corporations, or separate
corporations under common ownership and management.” Arculeo Vv.

On-Site Sales & Mktg., LLC, 425 F.3d 193, 198 (2d Cir. 2005)

 

(describing the single integrated enterprise rule in the Title
VII context). The Second Circuit Court of Appeals has yet to
apply the single integrated enterprise rule in the FLSA context.
However, district courts in this District have applied the

single integrated enterprise rule in the FLSA context. See,

1?

 

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 18 of 29

e.g., Morales v. Anyelisa Rest. Corp., No, 18-cv-7641, 2019 WL

 

3430106, at *2 (S.D.N.¥. July 30, 2019); Flores v. 201 W. 103

 

Corp., 256 F. Supp. 3d 433, 440-41 (S.D.N.Y¥. 2017}; Li v. Ichiro
Sushi, Inc., No. 14-cv-10242, 2016 WL 1271068, at *6 (S.D.N.Y.

Mar. 29, 2016}; Cordova v. SCCF, Inc., No. 13-cv-5665, 2014 WL

 

3512838, at *3 (S.D.N.¥. July 16, 2014); Lopez v. Pio Pio NYC,

 

 

Inc., No. 13-cv-4490, 2014 WL 1979930, at *3-4 (S.D.N.Y. May 15,
2014).4 Whether a group of entities qualifies as a single
integrated enterprise turns on four~factors: “(1) anterrelation
of operations, (2) centralized control of labor relations,

(3) common management, and (4) common ownership or financial

control.” Brown v. Daikin Am. Inc., 756 F.3d 219, 226 (2d Cir.

 

2014) (Title VII standard). Although no one factor is
dispositive, “control of labor relations is the central
concern.” Id. at 227,

In this case, the plaintiffs have shown that all
defendants, apart from Qifan Li and Qifan, LLC, were the
plaintiffs’ joint employers under the traditional totality of

the circumstances test and under the single integrated

 

4 Other district courts in this Circuit have declined to appiy the formal
single integrated enterprise doctrine in the FLSA context and have instead
used the traditional totality of the circumstances test to determine whether
multiple legal entities constitute a single employer for FLSA purposes. See,
e.g., Olvera v. Bareburger Grp. LLC, 73 F. Supp. 3d 201, 205-06 (S.D.N.Y.
2014}; Hart v. Rick’s Cabaret Int'l, Inc., 967 F. Supp. 2d 901, 939-40 & n.16
(S.D.N.¥. 2013}; Gorey v. Manheim Servs. Corp., 788 F. Supp. 4d 200, 210
(S.D.N.Y¥. 2011).

 

 

 

18

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 19 of 29

enterprise theory. URGI had operational control over the
plaintiffs, including hiring, firing, and transferring decisions
as well as payment. URGI’s subsidiaries exercised day-to-day
control over the plaintiffs, including control of scheduling and
daily job duties. URGI is a restaurant holding company for its
subsidiary-restaurants, and the plaintiffs have shown that URGI
acted as a centralized, common operation with common ownership
and management over its subsidiary restaurants. See Brown, 756
F.3d at 226; Arculeo, 425 F.3d at 198.

Vega, Cherniawsky, and Ho were shareholders and principals
of URGI who exercised control over the plaintiffs. ™“[I]n the
individual-liability context, . . . the remedial nature of the
FLSA warrants an expansive interpretation of its provisions so
that they will have the widest possible impact in the national
economy.” Irizarry, 722 F.3d at 110. For individual liability
to attach, the FLSA does not “require[] an individual to have
been personally complicit in FLSA violations.” Id. Rather,
“avidence showing an individual’s authority over management,
supervision, and oversight of a company’s affairs in general is
relevant to the totality of the circumstances in determining the
individual’s operational control of the company’s employment of
the plaintiff employees.” Id. “A person exercises operational
control over employees if his or her role within the company,

and the decisions it entails, directly affect the nature or

i9

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 20 of 29

conditions of the employees’ employment.” Id. In this case,
the plaintiffs have submitted undisputed deposition testimony
that Vega, Cherniawsky, and Ho exercised operational control
over the plaintiffs with respect to hiring, firing,
transferring, paying, and scheduling, and therefore, they are
properly considered the plaintiffs’ “employers.”

Apart from Qifan Li and Qifan, LLC, the remaining
defendants have not contested any of the plaintiffs’ assertions,
and therefore, there is no dispute of material fact that all of
the defendants, apart from the Qifan Defendants, were the
plaintiffs’ employers.

On the other hand, the Qifan Defendants have disputed that
they are “employers” of the plaintiffs pursuant to the FLSA and
NYLL. According to Qifan Li and Qifan, LLC, URGI never owned
any interest in Qifan, LLC. Qifan, LLC, in turn, owned multiple
restaurants, but none of the events at issue in this case
occurred at any restaurant owned by Qifan, LLC, Qifan Li had a
minimal ownership interest in URGI, but she testified in her
deposition that she did not have unilateral authority to hire or
fire employees, set wages, issue checks, or any other unilateral
authority over the plaintiffs. Bingchen Li Decl., Ex. 4, Qifan
Li Tr. at 18-19, 25, 172. Given the dispute of material facts
with respect to Qifan Li and Qifan, LLC regarding their

authority over the plaintiffs and their status as employers, the

20

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 21 of 29

plaintiffs’ motion for summary judgment is denied solely as to
Qifan Li and Qifan, LLC because the Court cannot determine as a
matter of law whether Qifan Li and Qifan, LLC were the
plaintiffs’ employers. Barfield, 537 F.3d at 142-44 {2d Cir.
2008) (noting that, because of the fact-intensive nature of the
inquiry, courts are “rarely” able to make determinations about
joint employment on a motion for summary judgment). However,
there is no dispute of material fact that the other defendants
were the plaintiffs’ employers.

3.The Plaintiffs’ Wage Claims

The plaintiffs allege that, pursuant to the FLSA and NYLL,
the defendants are liable for unpaid overtime wages, spread-of-
hours pay, statutory damages for failure to provide Wage Notices
and Wage Statements,® and liquidated damages.

The FLSA requires covered employers who meet certain
conditions to provide overtime pay for work that exceeds forty
hours per week. See 29 U.S.C. § 207(a). Specifically, the FLSA
requires that employees must be compensated “at a rate not less

than one and one-half times the regular rate at which [they are]

 

5 The New York Wage Theft Prevention Act provides for statutory damages for
failing to provide employees with a Wage Notice or Wage Statements. NYLL

§ 195. While the plaintiffs assert that they were never provided a Wage
Notice or Wage Statemenst, Qifan Li testified in her deposition that all
employees were given Wage Notices and Wage Statements. See Bingchen Li
Decl., Ex. 4, Qifan Li Tr. at 20. Accordingly, there is a dispute of
material fact as to the Wage Notice and Wage Statement claims, and the motion
summary judgment on that claim is therefore denied.

21

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 22 of 29

employed” for every hour worked in excess of forty in a given

workweek. 29 U.S.C. § 207(a) (1); see also Hypolite v. Health

 

Care Servs. of N.Y. Inc., 256 F. Supp. 3d 485, 491 (S.D.N.Y.

 

2017). The NYLL contains the same rule. Inclan v. N.Y. Hosp.

 

Grp., Inc., 95 F. Supp. 3d 490, 498-99 (S.D.N.Y. 2015) (citing
N.Y. Comp. Codes R. & Regs. tit. 12. § 146-1.4). New York’s
labor regulations provide that “[a]n employer shall pay an
employee, except a janitor in a residential building, for
overtime at a wage rate of 1 1/2 times the employee’s regular
rate for hours worked in excess of 40 hours in a workweek.”
N.Y. Comp. Codes R. & Regs. tit. 12, § 141-1.4.

Additionally, pursuant to the NYLL, the plaintiffs “are
entitled to an additional hour’s pay at the basic minimum hourly
wage rate for any day in which the spread of hours—defined as
the interval between the beginning and end of an employee’s

workday—exceeds 10 hours.” Doo Nam Yang v. ACBL Corp., 427 F.,

 

Supp. 2d 327, 339 (S.D.N.Y¥. 2005); N.¥. Comp. Codes R. & Regs.
tit. 12, §§ 142-2.4, 142-2.18.

The plaintiffs have alleged that they have not been paid
overtime wages and that certain plaintiffs have not been
provided spread-of-hours pay. The plaintiffs also submitted

uncontested deposition testimony to this effect.® “It is well-

 

6 QOifan Li testified that employees were required to log hours through an
internal system called TOAST. Bingchen Li Decl., Ex. 4, Qifan Li Tr. at 27.
However, the defendants have not produced any TOAST records, and therefore,

22

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 23 of 29

settled that when an employer fails to keep adequate records of
its employees’ compensable work periods, as required under the
FLSA, employees seeking recovery for overdue wages will not be
penalized due to their employer’s record-keeping default.”

Reich v. S. New England Telecomms. Corp., 121 F.3d 58, 69 (2d

 

Cir. 1997). As in this case, after the plaintiffs have
presented uncontested evidence in the form of deposition
testimony that “they performed work for which they were not
properly compensated and produce[d] sufficient evidence to show
the amount and extent of that work as a matter of just and
reasonable inference” the burden shifts to the defendants to
“come forward with evidence of the precise amount of work
performed or with evidence to negative the reasonableness of the
inference to be drawn from the employee’s evidence. Id. The
defendants have not produced such evidence, and therefore the
Court can award damages, “even though the result is only
approximate.” Id. Accordingly, the plaintiffs have produced
sufficient, uncontested evidence in the form of deposition
testimony that they are due unpaid overtime and spread-of-hours
wages.

Moreover, both the FLSA and NYLL provide for liquidated

damages. Under the FLSA, an employer who violates overtime

 

the defendants have not met their burden to show the precise amount of work
performed or to contest the reasonableness of the plaintiffs’ estimations.
See Reich v. S. New Eng. Telecomms. Corp., 121 F.3d 58, 69 (2d Cir. 1997)

23

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 24 of 29

provisions of the law is liable for an amount in liquidated
damages equal to the amount owed in compensatory damages. 29
U.S.C. § 216(b); Smith v. Nagai, No. 1lO-cv-8237, 2012 WL
2421740, at *4 (“A defendant found to have violated the FLSA is
required to pay the employee an additional amount in liquidated
damages equal to the unpaid overtime.”), report and

recommendation adopted sub nom. Smith v. Saki Rest. Corp., 2012

 

WL 2428929 (S.D.N.Y. June 27, 2012). These damages are “not a
penalty exacted by the law, but rather compensation to the
employee occasioned by the delay in receiving wages due caused

by the employer’s violation of the FLSA.” Herman _v. RSR Sec.

 

Servs. Ltd., 172 F.3d 132, 142 (2d Cir. 1999). A court “has
discretion to reduce or deny this additional penalty if the
employer shows to the satisfaction of the court that the act or
omission giving rise to such action was in good faith and that
he had reasonable grounds for believing that his act or omission
was not a violation of the FLSA.” Doo Nam Yang, 427 F. Supp. 2d
at 340. The defendants have made no such showing in this case,
and it is well settled that “[{d]ouble damages are the norm,
single damages the exception.” Reich, 121 F.3d at 71.
Similarly, under the NYLL, a prevailing employee is
entitled to liquidated damages in the amount of one hundred
percent of unpaid overtime accrued after April 3, 2011. NYLL $$

198(l-a), 663(1}; see Garcia v. Giorgio’s Brick Oven & Wine Bar,

 

24

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 25 of 29

No. li-cv-4689, 2012 WL 3339220, at *4 (S.D.N.¥. Aug. 15, 2012)
(“Effective April 9, 2011, Sections 198(1l-a) and 663(1) of the
NYLL were amended to provide for liquidated damages equal to
one-hundred percent of the amounts underpaid.”}, report and

recommendation adopted, 2012 WL 3893537 (S.D.N.Y. Sept. 7,

 

2012). All events at issue in this case occurred after 2011.
The NYLL also authorizes liquidated damages for spread-of—-hours

claims. See, e.g., Hengjin Sun v. China 1221, Inc., No. 12-cv-

 

7135, 2016 WL 1587242, at *4 (S.D.N.Y. Apr. 19, 2016). Uniike
the FLSA, liquidated damages under New York law are meant as a
penalty to deter willful employer violations. Carter v. Frito-
Lay, Inc., 425 N.Y.S.2d 115, 116-17 (App. Div. 1980).

The FLSA and the NYLL are interpreted “as not allowing
duplicative liquidated damages for the same course of conduct.”
Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018). However,
plaintiffs are “entitled to recover under the statute that

provides the greater relief.” Hernandez v. Schloss, No. 1:12-cv-

 

04339, 2020 WL 1228644, at *3 (S.D.N.Y. Mar. 13, 2020).
Therefore, for each wage and hours claim, including the spread-
of-hours claims under the NYLL, the plaintiffs are entitled to
recover liquidated damages in an amount equal to the wages
underpaid.

Because there is no dispute of material fact that the

plaintiffs are covered employees under the FLSA, that the

25

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 26 of 29

defendants, apart from Qifan, LLC and Qifan Li, were employers
of the plaintiffs, and because the plaintiffs have produced
undisputed evidence of FLSA and NYLL violations, the motion for
summary judgment is granted with respect to URGI, Kin Asian
Bistro Inc., Bada Garden, LLC, Dumpling 2 Avenue, Inc., Dumpling
516 Hudson NY, Inc., Christian Vega, Christina Cherniawsky, and
Chen Wen Ho.
B. Damages

The plaintiffs are entitled to summary judgment against all
defendants apart from the Qifan Defendants for the plaintiffs’
wage and hours claims. The plaintiffs submitted a calculation
of damages, see Bingchen Li Decl. Ex. 5, which the Court finds
reasonable, with certain alterations described below.
Accordingly, the Court finds that the remaining defendants,
apart from Qifan Li and Qifan, LLC are jointly and severally

liable to the plaintiffs in the following amounts:!

Hok Chin
e Wages Owed: $7,740
e Interest:8 $1,741.50

 

7 The following damages calculations, with the adjustments explained below,
are based on the plaintiffs’ undisputed deposition testimony describing their
hours worked. See Bingchen Li Decl. Ex. 5.

8 The plaintiffs “may recover [NYLL] prejudgment interest on overtime wages
that were awarded under both the FLSA and New York State law.” Cesario v.
BNI Constr., Inc., No. 07-cv-8545, 2008 WL 5210209, at *6 (S.D.N.¥. Dec. 15,
2008) {collecting cases). Pursuant to New York law, prejudgment interest
accrues at 9% per year. N.Y. C.P.L.R. $§ 5001, 5004. Where damages are
incurred at multiple times, damages “shall be computed upon each item from

26

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 27 of 29

e Liquidated Damages: $7,740

 

*e Total: $17,221.50

Jianbo Li
e Wages Owed: $74,797.83
e Interest: $21,878.36

® Jiquidated Damages: $74,797.83

 

* Total: $171,474.02?
Hao Li

e Wages Owed: $12,960.48

e Interest: $2,916.11

e Liguidated Damages: $12,960.48

 

e Total: $28,837.07
Aiqing Li

e Wages Owed: $26,201.24

*® Interest: $7,663.86

 

the date it was incurred or upon all of the damages from a single reasonable
intermediate date.” Id. § 5001{b).

° The plaintiffs’ damages calculation sought a total of $171,639.11 for Jianbo
Li in unpaid wages, liquidated damages, and interest. However, there was a
slight miscalculation in the plaintiffs’ statement. Jianbo Li alleged that
he began making $3,500 per month in May 2017. Pls.’ 56.1 Stmt. J 86.

However, the damages calculation assumed that Jianbo Li began making $3,500
in April 2017. Bingchen Li Decl, Ex. 5. The adjusted figures account for
the fact that Jianbo Li allegedly made $3,400 for the month of April 2017.

 

27

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 28 of 29

Liquidated Damages:

$26,201.24

 

Total:

Filadelfo Herrera

 

Wages Owed:

Interest:

Liquidated Damages:

$60,066.34

$7,760
51,920.60

$7,760

 

Total:

$17,440.60

28

 
Case 1:18-cv-10734-JGK Document 150 Filed 07/20/21 Page 29 of 29

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the
arguments are either moot or without merit. For the foregoing
reasons the plaintiffs’ motion for summary judgment is granted
to the extent described above, but declined as to the request
for damages for failure to provide Wage Notices or Wage
Statements, as to all remaining defendants except Qifan Li and
Qifan, LLC. The remaining defendants, except for Qifan Li and
Qifan, LLC, are jointly and severally liable to the plaintiffs
in the amounts described above.

SO ORDERED.

Dated: New York, New York _ . © IC
July 20, 2021 os HE 7 ot Of

if = G. Koeltl
United States District Judge

 

 

 

29
